DETAILED ACTION

Notice relating to Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06 JANUARY 2021 has been entered.

Interview Request
If Applicant feels a telephonic interview could help, Applicant is kindly requested to contact the Examiner prior to any further action/amendment on the merits, in order to 

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to the new reference(s) and/or citations being used in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Candelore, US 2007/0204288 in view of Gonzalez et al., US .

Regarding claim 1, Candelore discloses a system comprising: 
one or more processors, and logic encoded in one or more non-transitory computer-readable storage media for execution by the one or more processors and when executed operable to cause the one or more processors to perform operations (with instructions stored on machine readable media, and executable by processors/hardware; page 2, paragraphs 23-24) comprising: 
receiving a media item at a media device (digital device decodes incoming program, i.e. received program; page 3, paragraph 37); 
accessing content information associated with the media item (accessing at least closed captioning information from the received program; page 3, paragraphs 37-39); 
determining a plurality of content categories based on the content information, wherein the plurality of content categories comprises categories of potentially objectionable content (system can evaluate based on a determined number of subject matter categories related to potentially objectionable content; page 4, paragraph 61, and page 5, paragraph 64); 
analyzing the content information based on the plurality of content categories (analysis of the received data based on ratings applied to different categories; Fig. 6, elements 600 and 630, and page 4, paragraph 61);
one or more objectionability thresholds (preset thresholds for the categories; Fig. 6, elements 600 and 630, and page 4, paragraphs 61-62, and Fig. 8);
one or more objectionability thresholds (comparing to preset thresholds for the categories; Fig. 6, elements 600 and 630, and page 4, paragraphs 61-62, and Fig. 8); and 
blocking the media item from being played on the media device if the analysis results exceeds one or more objectionability thresholds of the one or more objectionability thresholds (blocking program content if portion is greater than one or more preset thresholds; Fig. 6, element 635, and pages 4-5, paragraphs 62-63).
While Candelore does disclose enabling a user to set the one or more objectionability thresholds (user set parameters/thresholds; page 5, paragraph 66, and Fig. 8, see "Parental Control Limits"), Candelore does not explicitly disclose analyzing of the content information comprises generating a plurality of values for the plurality of content categories, wherein each value of the plurality of values corresponds to a degree of objectionability;
generating a content advisory recommendation based on analyzing of content information;
providing a plurality of control elements in a user interface of the media device; and
enabling a user to set one or more thresholds using one or more control elements of the plurality of control elements.
In a related art, Gonzalez does disclose generating a content advisory recommendation based on analyzing of content information (generating an updated content advisory rating based on received content information and comparison/analysis 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the prior art of Candelore and Gonzalez, by allowing content advisory/rating data to be updated/generated at a local device, in order to provide an improved system and method for allowing parental controls and/or ratings to be modified or added to the content at a decision point, such as in the consumer's home (Gonzalez; page 1, paragraph 5).
Candelore in view of Gonzalez does not explicitly disclose analyzing of the content information comprises generating a plurality of values for the plurality of content categories, wherein each value of the plurality of values corresponds to a degree of objectionability;
providing a plurality of control elements in a user interface of the media device; and
enabling a user to set one or more thresholds using one or more control elements of the plurality of control elements.
In a related art, Dimitrova does disclose the analyzing of the content information comprises generating a plurality of values for the plurality of content categories (generating numerical values for the various categories; page 2, paragraphs 18-19, and page 6, paragraph 52), wherein each value of the plurality of values corresponds to a degree of objectionability (relating to a degree of objection; page 3, paragraph 30).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the prior art of Candelore, 
Candelore in view of Gonzalez and Dimitrova does not explicitly disclose providing a plurality of control elements in a user interface of the media device; and
enabling a user to set one or more thresholds using one or more control elements of the plurality of control elements.
In a related art, Craner does disclose generating an advisory (alert can be generated and displayed based on threshold being exceeded; page 10, paragraph 102);
providing a plurality of control elements in a user interface of the media device and enabling a user to set one or more thresholds using one or more control elements of the plurality of control elements (user interface can be provided with multiple controls for setting levels/threshold related to categories of potentially objectionable categories, and wherein a hard limit/threshold can also be set; Fig. 3, elements 354 and 356, and page 6, paragraphs 67 and 69, and wherein related to parental control for the categories, i.e. potentially objectionable; page 2, paragraph 24, and page 7, paragraph 70).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the prior art of Candelore, Gonzalez, Dimitrova, and Craner by allowing a user interface to be provided with multiple control elements for setting various thresholds for content categories, in order 

Regarding claim 2, Candelore in view of Gonzalez, Dimitrova, and Craner discloses the content information comprises video content and audio content (Candelore; including video and audio; page 3, paragraph 31, and page 3, paragraph 48).

Regarding claim 3, Candelore in view of Gonzalez, Dimitrova, and Craner discloses the content information comprises captions (Candelore; with closed captioning information; page 3, paragraphs 37-39).

Regarding claim 4, Candelore in view of Gonzalez, Dimitrova, and Craner discloses the content information comprises metadata (Gonzalez; included in content metadata; page 5, paragraph 43, and Fig. 4).

Regarding claim 5, Candelore in view of Gonzalez, Dimitrova, and Craner discloses the analyzing of the content information is based on one or more of artificial intelligence techniques, natural language processing techniques, and automated video processing techniques (Dimitrova; with use of automated video processing techniques; page 2, paragraph 20, and pages 4-5, paragraph 39, and page 5, paragraph 41).

6, Candelore in view of Gonzalez, Dimitrova, and Craner discloses wherein each control element of the plurality of control elements is a slider (Craner; interface contains scroll bars/sliders for setting the values; Fig. 3, element 354, and page 6, paragraph 67).

Claim 8, which discloses a non-transitory computer-readable storage medium, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 1.
Claim 9, which discloses a non-transitory computer-readable storage medium, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 2.
Claim 10, which discloses a non-transitory computer-readable storage medium, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 3.
Claim 11, which discloses a non-transitory computer-readable storage medium, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 4.
Claim 12, which discloses a non-transitory computer-readable storage medium, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 5.
Claim 13, which discloses a non-transitory computer-readable storage medium, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 6.
15, which discloses a method, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 1.
Claim 16, which discloses a method, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 2.
Claim 17, which discloses a method, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 3.
Claim 18, which discloses a method, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 4.
Claim 19, which discloses a method, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 5.
Claim 20, which discloses a method, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY A FLYNN whose telephone number is (571)270-5680.  The examiner can normally be reached on Monday - Thursday, 6:00am - 3:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RANDY A FLYNN/Primary Examiner, Art Unit 2424